On February 28,1996, it was therefore ordered, adjudged and decreed: As to Count I: Burglary (Felony): A. That defendant’s six (6) year deferred imposition of sentence be, and hereby is, REVOKED. B. That defendant shall be, and hereby is, committed *74to the custody of the Department of Corrections for a term of fifteen (15) years. The last five (5) years of defendant’s fifteen (15) year sentence shall be suspended upon terms and conditions as stated in the February 28,1996judgment. The defendant shall receive credit for time served in the Big Horn County Detention Facility from and after August 30,1995. It is further ordered that the sentence imposed in Count II shall run concurrently with the sentence imposed in Count I herein and concurrently with the sentence imposed in Big Horn County criminal cause numbers DC 95-55 and DC 95-58. It is the recommendation of this Court that defendant be considered for acceptance in the Swan River Boot Camp Program. In the event that Justin Dale Becker complete the Boot Camp Program and follow-through provisions required by that Program, he may be returned to this Court for suspension of the balance of any prison sentence. Any suspension shall be subject to compliance with provisions and conditions set forth in this judgment. It is further ordered that the sentence imposed in Count I shall run concurrently with the sentence imposed in Count II herein and concurrently with the sentence imposed in Big Horn County criminal cause numbers DC 95-55 and DC 95-58. As to Count II: Burglary (Felony): A. That defendant’s six (6) year deferred imposition of sentence be, and hereby is, REVOKED. B. That defendant shall be, and hereby is, committed to the custody of the Department of Corrections for a term of fifteen (15) years. The last five (5) years of defendant’s fifteen (15) year sentence shall be suspended upon terms and conditions as stated in the February 28, 1996 judgment. It is further ordered that the sentence imposed in Count II shall run concurrently with the sentence imposed in Count I herein and concurrently with the sentence imposed in Big Horn County criminal cause numbers DC 95-55 and DC 95-58.
DATED this 19th day of September, 1996.
On August 23, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by attorney Thomas Scott.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The Defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The Defendant acknowledged that he understood this and stated that he wished to proceed. Upon further consideration, however, the Defendant elected not to further proceed and so advised.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed without prejudice.
Done in open Court this 23rd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Justin D. Becker for representing himself in this matter and also attorney Thomas Scott for representing the State.